DETAILED ACTION
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on January 15, 2021 & March 5, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 & 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al., [US 6,412,891].  Liang teaches of a slide rail assembly (fig. 1), comprising: a first rail (20) provided with a blocking portion (50); a second rail (30) displaceable with respect to the first rail from a retracted position to an extended position, wherein the second rail has an extension hole (34); a blocking member (70) As to Claim 2, the blocking portion is adjacent to a 30front end of the first rail (note fig. 1).  As to Claim 3, the blocking member is pivotally- 15 - connected (it’s a pivot member) to the second rail.  As to Claim 4, the slide rail assembly further comprising an elastic member (80) for applying an elastic force to the blocking member (via 62, 66) in order for the blocking 5member to stay in the first state in response to the elastic force of the elastic member.  As to Claim 5, the operating member has an actuating portion (62) corresponding to the blocking member, and the operating 10member is disposed on the second rail and is configured to be linearly displaced when operated (shown).  Regarding Claim 7, Liang teaches of a slide rail assembly (fig. 1), comprising: a first rail (20) having a first upper wall (upper wall shown – fig. 1), a first lower wall (lower wall shown – fig.1), and a first sidewall (21) connected between the first upper wall and the first lower wall, wherein the 20first upper wall, the first lower wall,  by an operator's finger (tip of finger) so that the first operating portion is able to be operated with ease in order to displace the first operating member (able to be moved manually if desired – i.e., the slide rail assembly is not attached to any structure and is just two slide rails).  As to Claim 8, the blocking portion is adjacent to a 10front end of the first sidewall of the first rail (shown – fig. 1).  As to Claim 9, the first blocking member is pivotally connected to the second sidewall of the second rail (it’s a pivoting member).  As to Claim 10, the slide rail assembly further comprising a first elastic member (80) for applying an elastic force to the first blocking member (via 62, 66) in order for the first blocking member to stay in a first state in response to the elastic force of the first elastic member, wherein the first blocking member corresponds to the blocking portion of the first rail when in the first state (fig. 3C).  As to Claim 11, the first operating member has a first actuating portion (62) corresponding to the first blocking member, and the first operating member is disposed on the second rail and is configured to be linearly displaced when operated (shown).  As to Claim 12, the first operating member has an extension body (note fig. 1), and the extension body is adjacent to one of the second upper wall and the second lower wall of the second rail (shown).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., in view of Chen et al., [US 2006/0244349].  Regarding Claims 6 & 13, Liang teaches applicant’s basic inventive claimed slide rail assembly as outlined {mapped} above, but does not show the incorporation of a third rail {deemed to correspond to an inner or cabinet side rail}.  However, Chen is cited as an evidence reference for the known use of three rails within a slide rail assembly (fig. 1) wherein the first rail (middle rail (2)) is movably mounted between the second rail (outer rail (3)) and the third rail (inner rail (1)) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Liang so as to incorporate a third rail (inner rail) in view of Chen’s teaching because the addition of an inner rail would enhance the versatility and usefulness of Liang’s assembly since the third rail would allow for the added extension (i.e., displacement) of the second rail once the assembly is mounted to an article of furniture thereby providing greater accessibility for a user.  

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various slide rail assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
May 7, 2021

/James O Hansen/Primary Examiner, Art Unit 3637